 
Arttor Gold LLC
Assignment of LLC Membership Interest


THIS ASSIGNMENT OF LLC MEMBERSHIP INTEREST (this “Assignment”), is made as, of
this May 23, 2012 (the “Effective Date”), by and between Pershing Gold
Corporation, a Nevada corporation having an address at 1658 Cole Boulevard,
Building 6, Suite 210, Lakewood, CO 80401 (the “Assignor”), and Red Battle
Corp., a Delaware corporation having an address at ____, and a wholly owned
subsidiary of Assignor (the “Assignee”).


PREAMBLE


WHEREAS, the Assignor is the owner of a 100% Membership Interest  (the
“Membership Interest”) in Arttor Gold LLC, a Nevada limited liability company
(the “Company”);


WHEREAS, the Assignor desires by this Assignment to assign to the Assignee all
of the Membership Interests, and the Assignee desires by this Assignment to
accept the same,


NOW, THEREFORE, FOR AND IN CONSIDERATION of the payment by the Assignee to the
Assignor of the sum of Ten Dollars ($10.00), and for other good and valuable
consideration, the receipt and adequacy of which are acknowledged by each party,
the parties agree as follows:


1. ASSIGNMENT.


Effective as of the Effective Date the Assignor assigns to the Assignee and the
Assignee accepts and assumes from the Assignor (a) the Membership Interest (so
that from and after the Effective Date, and until any other or further
assignment made, the Assignor shall have a 0% Membership Interest and the
Assignee shall have a 100 % Membership Interest), and (b) any and all right,
title, and interest which the Assignor has under the provisions of the Nevada
Revised Statutes (the “Regulations”), or in and to any of the Company’s assets,
with respect to the Membership Interest so assigned.


2. REPRESENTATIONS.


2.1.           By Assignor. To induce the Assignee to accept the delivery of
this Assignment, the Assignor hereby represents and warrants the following to
the Assignee that, on the date hereof and at the time of such delivery:


2.1.1.           The Assignor is the sole legal and beneficial owner of the
Membership Interest. The Assignor has not sold or transferred any or all of the
Membership Interest. Subject to the provisions of the Regulations, the Assignor
has the full and sufficient right at law and in equity to transfer and assign
the Membership Interest.


2.2.           By Each Party. Each party represents and warrants to the other
that it has been duly authorized to execute and deliver this Assignment, and to
perform its obligations under this Assignment.
 
 
1

--------------------------------------------------------------------------------

 

 
3.   INDEMNIFICATION. The Assignee shall defend, indemnify, and hold harmless
the Assignor and the directors, officers and employees of Assignor against and
from any and all liability, claim of liability, or expense arising out of any
and all liability, claim of liability, or expense of the Company arising after
the Effective Date. The Assignee, on behalf of the Company, also hereby releases
any and all claims the Company has or may have against the Assignor.


4. NOTICES. Any notice, demand, consent, approval, request, or other
communication or document to be provided hereunder to a party hereto shall be
(a) in writing, and (b) deemed to have been provided (i) forty-eight (48) hours
after being sent as certified or registered mail in the United States mail,
postage prepaid, return receipt requested, to the address of the party set forth
in the first paragraph of this Assignment or to any other address in the United
States of America as the party may designate from time to time by notice to the
other party, or (ii) upon being given by hand or other actual delivery to the
party.


5. MISCELLANEOUS.


5.1.           Effectiveness. This Assignment shall become effective on and only
on its execution and delivery by each party and shall be effective as of the
date first above written.


5.2.           Complete understanding. Subject to the provisions of the
Regulations, this Assignment represents the complete understanding between the
parties as to the subject matter hereof, and supersedes all prior negotiations,
representations, guarantees, warranties, promises, statements, or agreements,
either written or oral, between the parties hereto as to the same.


5.3.           Amendment. This Assignment may be amended by and only by an
instrument executed and delivered by each party.


5.4.           Waiver. No party shall be deemed to have waived any right which
it holds hereunder unless the waiver is made expressly and in writing (and,
without limiting the generality of the foregoing, no delay or omission by any
party in exercising any such right shall be deemed a waiver of its future
exercise). No waiver shall be deemed a waiver as to any other instance or any
other right.


5.5.           Applicable law. All questions concerning the construction,
validity, and interpretation of this Assignment and the performance of the
obligations imposed hereby shall be governed by the internal law, not the law of
conflicts, of the State of New York.


5.6.           Headings. The headings of the Sections, subsections, paragraphs,
and subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.


5.7.           Construction. As used herein, (a) the term “person” means a
natural person, a trustee, a corporation, a partnership, and any other form of
legal entity; and (b) all reference made (i) in the neuter, masculine, or
feminine gender shall be deemed to have been made in all genders, (ii) in the
singular or plural number shall be deemed to have been made, respectively, in
the plural or singular number as well, and (iii) to any Section, subsection,
paragraph, or subparagraph shall, unless therein expressly indicated to the
contrary, be deemed to have been made to such Section, subsection, paragraph, or
subparagraph of this Assignment.
 
 
2

--------------------------------------------------------------------------------

 

 
5.8.           Assignment. This Assignment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns hereunder.


5.9           Severability. No determination by any court, governmental body or
otherwise that any provision of this Assignment or any amendment hereof is
invalid or unenforceable in any instance shall affect the validity or
enforceability of (a) any other provision thereof, or (b) that provision in any
circumstance not controlled by the determination. Each such provision shall be
valid and enforceable to the fullest extent allowed by and shall be construed
wherever possible as being consistent with, applicable law.


5.10.           Further Assurances. The parties shall cooperate with each other
and shall execute and deliver, or cause to be delivered, all other instruments
and shall take all other actions, as either party hereto may reasonably request
from time to time in order to effectuate the provisions hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party hereto has executed this Assignment or caused it
to be executed on its behalf by its duly authorized representatives, the day and
year first above written.




ASSIGNOR:


Pershing Gold Corporation


_________________________


By: Stephen Alfers
Its: President and Chief Executive Officer


ASSIGNEE:


Red Battle Corp.


__________________________


By: David Rector
Its: President and Chief Executive Officer
 